Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 27, 2019

The Court of Appeals hereby passes the following order:

A19A2347. SCOTT J. GOLDEN v. THE STATE.

      In June 2016, Scott J. Golden entered a negotiated guilty plea to criminal
attempt to commit child molestation as a lesser charge of aggravated child
molestation and was sentenced to serve 25 years in confinement. On April 19, 2019,
Golden filed a “Motion to Correct Scrivenor/Clerical Error,” in which he argued that
the Department of Corrections misunderstood the final disposition entered by the trial
court as its sentence computation report stated that he was guilty of aggravated child
molestation. The trial court denied his motion, concluding that the final disposition
sheet was correct and submitted to the Department of Corrections. Golden filed the
instant appeal, but we lack jurisdiction.
      In order to challenge the sentence computation sheet, Golden must seek relief
from the Department of Corrections, not from the trial court. “Inmate grievances
must be first heard and determined within the Department of Corrections, and from
an adverse Department determination an action can be brought in the courts, in the
nature of mandamus or injunction, against the director of the department.” Heard v.
Hopper, 233 Ga. 617, 617 (1) (212 SE2d 797) (1975), citing Brown v. Caldwell, 231
Ga. 795, 796 (204 SE2d 137) (1974).            Accordingly, this appeal is hereby
DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/27/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.